IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2841 Disciplinary Docket No. 3
                                :
              Petitioner        :             No. 154 DB 2021
                                :
           v.                   :             Attorney Registration No. 40499
                                :
JAMES W. ZERILLO,               :             (Montgomery County)
                                :
              Respondent        :




                                         ORDER


PER CURIAM


       AND NOW, this 25th day of February, 2022, upon consideration of the Certificate

of Admission of Disability and Respondent’s amended submission, James W. Zerillo is

immediately transferred to inactive status for an indefinite period and until further Order

of this Court. See Pa.R.D.E. 301(e). He shall comply with all the provisions of Pa.R.D.E.

217.

       All pending disciplinary proceedings shall be held in abeyance, except for the

perpetuation of testimony and the preservation of documentary evidence.

       Justice Brobson did not participate in the consideration or decision of this matter.